DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-11, 13, 15-16, and 19-20 are pending in this application. Claims 2, 5-6, 12, 14, and 17-18 have been canceled, their subject matter having been incorporated into the respective independent claims.

Allowable Subject Matter
Claims 1, 3-4, 7-11, 13, 15-16, and 19-20 are allowed.

Response to Arguments / Reasons for Allowance
The rejection under 35 USC 112(b) of claim 8 is withdrawn. Applicant’s arguments with respect to claim 8, see pages 1-2 of remarks filed 6/9/2021 as well as the summary of the interview held 6/8/2021, have been fully considered and are persuasive. For additional clarity, the initial confusion was not based on the term “inverse curvature” but rather the phrase “steering control command over inverse curvature”. Examiner agrees that “inverse curvature” is generally understood in the art to refer to the radius of a curve in the road (i.e. curve radius = 1/curvature); however, “a steering control command over inverse curvature” seemed to suggest a mathematical operation that was not clear during initial examination. Examiner notes with appreciation Applicant’s reference to [0037] of the instant specification. As recited in claim 1, the probability distribution relates to “one or more steering trajectories that are available to a vehicle” (line 13). [0037] indicates that the “steering trajectories” may be defined according to steering wheel angle, or alternatively, to inverse curvature. Hence, given this explanation and context, it is clear that claim 8 requires the probability distribution to describe the relationship between steering control commands and inverse curvature (as opposed to steering wheel angle). 
The rejection under 35 USC 101 has been withdrawn since Applicant’s amendment has overcome the rejection.
The rejections under 35 USC 102/103 have been withdrawn since Applicant’s amendment has overcome the rejection. Applicant has incorporated the subject matter of claims 6 and 18 into the independent claims. These claims were not previously rejected under art because of their specific recitation of “double marginalization over a steering control command and the pose of the vehicle”, combined with elements of the parent claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNA M MOTT/Primary Examiner, Art Unit 3662